15-2453-cv
Moultrie v. Carver Foundation

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of September, two thousand sixteen.

PRESENT:        JOHN M. WALKER, JR.,
                JOSÉ A. CABRANES,
                             Circuit Judges,
                RICHARD M. BERMAN,
                             District Judge.*



PAMELA MOULTRIE,

                Plaintiff-Appellant,                            No. 15-2453-cv

                         v.

CARVER FOUNDATION,

                Defendant-Appellee.



FOR PLAINTIFF-APPELLANT:                                    Pamela Moultrie, pro se, Norwalk,
                                                            Connecticut.




    The Honorable Richard M. Berman, of the United States District Court for the Southern District of
    *

New York, sitting by designation.
FOR DEFENDANT-APPELLEE:                                      Jill Perno Hallihan, Farrell, Musco and
                                                             Iassogna, New Haven, Connecticut.

        Appeal from a judgment of the United States District Court for the District of Connecticut
(Stefan R. Underhill, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the July 30, 2015 judgment of the District Court is
AFFIRMED.

         Plaintiff-appellant Pamela Moultrie (“Moultrie”), proceeding pro se, appeals from a judgment
of the District Court dismissing her complaint with prejudice. Moultrie filed suit under Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000 et seq., alleging that defendant-appellee
Carver Foundation had terminated her employment as a bus driver on the basis of her race as an
African-American. The District Court dismissed the complaint under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. The District Court
concluded that “Moultrie did not plead that any specific actions or events took place prior to her
termination that would give rise to an inference of unlawful race discrimination, nor has she pleaded
facts giving rise to an inference that she was treated differently than other similarly-situated, non-
African-American employees.” Moultrie v. Carver Found., No. 3:13-cv-1443 (SRU), 2015 WL 4478249,
at *4 (D. Conn. July 22, 2015). This appeal followed.

        On appeal, Moultrie principally contends that the District Court erred in dismissing her
complaint. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal. For the reasons set forth below, we conclude that Moultrie’s
argument lacks merit.

         We “review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),
construing the complaint liberally, accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,
152 (2d Cir. 2002). A complaint filed by a pro se plaintiff “must be construed liberally and interpreted
to raise the strongest arguments that [it] suggest[s].” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,
475 (2d Cir. 2006) (alteration and internal quotation marks omitted). To survive dismissal, the
complaint must plead “enough facts to state a claim to relief that is plausible on its face,” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[ ] the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements,” however, “do not suffice.” Id. At the motion-to-dismiss stage, a plaintiff bringing a
Title VII claim “need only give plausible support to a minimal inference of discriminatory
motivation.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015) (internal
quotation marks omitted).

                                                    2
         Based upon our independent review of the record, we agree with the District Court that
Moultrie has failed to allege sufficient facts to support an inference that her employment was
terminated on the basis of her race. Moultrie alleged that she had “been treated different[ly] than all
other employees that work at the Carver [F]oundation concerning their record,” No. 13-cv-01143-
SRU, ECF No. 18, and she identified two white females and one white male in response to the
District Court’s inquiry as to whether she knew of any similarly situated, non-black employees who
were treated differently than she was. Moultrie failed to provide any factual allegations, however, as
to how these employees were similarly situated or how she experienced disparate treatment. In fact,
Moultrie alleged that two of the three employees she identified were employed in different positions
than hers. See Mandell v. Cty. of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003) (“A plaintiff relying on
disparate treatment evidence must show she was similarly situated in all material respects to the
individuals with whom she seeks to compare herself.” (internal quotation marks omitted)). Due to
the absence of any specific allegations in Moultrie’s complaint giving rise to an inference of
discriminatory discharge, the complaint must be dismissed for failure to state a claim upon which
relief can be granted. See Vega, 801 F.3d at 84. In the circumstances presented here, we also uphold
the District Court’s decision to dismiss the complaint with prejudice, in light of the repeated
opportunities the District Court provided Moultrie to cure the deficiencies in her pleading.

                                          CONCLUSION

       We have considered all of the plaintiff-appellant’s remaining arguments and find them to be
without merit. Accordingly, we AFFIRM the July 30, 2015 judgment of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3